Citation Nr: 1026780	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, and 
schizoaffective disorder, bipolar type.

2.  Entitlement to service connection for sleep apnea secondary 
to medications for schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1999 
through June 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any psychiatric disability that 
may reasonably be encompassed by a Veteran's description of the 
claim, reported symptoms, and the other information of record. 
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  It 
is not proper to adjudicate the varying diagnoses as separate 
claims; rather, VA must weigh and assess the nature of the 
current condition the Veteran suffers from when determining the 
breadth of the claim before VA.  Clemons, 23 Vet. App. at 6.  As 
such, the Board finds that the Veteran's mental health disability 
claim is more properly characterized as a claim for service 
connection for an acquired psychiatric disability, including 
bipolar disorder, and schizoaffective disorder, bipolar type.  
Over the years, the Veteran has been diagnosed with several 
different psychiatric disabilities including bipolar disorder, 
paranoid schizophrenia, and most recently, schizoaffective 
disorder, bipolar type.  The most recent March 2007 VA 
examination diagnosed the Veteran with schizoaffective disorder, 
bipolar type, and the most recent outpatient treatment records 
dated in 2007 and 2008, also characterized the Veteran's 
psychiatric disability as schizoaffective disorder, bipolar type.  
As such, the issue will be characterized as noted on the title 
page.


FINDINGS OF FACT

1.  By way of a December 2001 rating decision, the RO denied 
service connection for bipolar disorder; the Veteran did not 
appeal.

2.  Evidence received since the December 2001 RO decision is new 
to the record, and by itself or when considered with previous 
evidence of record, raises a reasonable possibility of 
substantiating the underlying claim.

3.  An acquired psychiatric disability, to include 
schizoaffective disorder, bipolar type was not shown at service 
entrance.

4.  It cannot be shown by clear and unmistakable evidence that 
the Veteran's schizoaffective disorder, bipolar type, both 
existed prior to service, and that schizoaffective disorder, 
bipolar type was not aggravated by service.

5.  The presumption of soundness is not rebutted.

6.  Schizoaffective disorder, bipolar type is attributable to 
active service.

7.  The Veteran's sleep apnea was made chronically worse by 
medications prescribed for his service-connected schizoaffective 
disorder, bipolar type.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
Veteran's claim of service connection for schizoaffective 
disorder, bipolar type.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.306 (2009).

2.  Schizoaffective disorder, bipolar type was incurred during 
active duty military service.  38 U.S.C.A. §§ 1110, (West 2002); 
38 C.F.R. § 3.303, 3.304 (2009).

3.  The Veteran's sleep apnea is proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.102 (2009); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for an 
acquired psychiatric disability, including bipolar disorder, and 
schizoaffective disorder, bipolar type; and sleep apnea, 
secondary to medications for schizoaffective disorder, bipolar 
type, is considered a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the 
implementing regulations.

I. Schizoaffective Disorder, bipolar type

A. New and Material Evidence

A decision of the RO becomes final and is not subject to revision 
on the same factual basis except when a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a December 2001 rating decision denied 
service connection for a bipolar disorder; the Veteran did not 
appeal, and therefore, this 2001 rating decision represents a 
final decision.

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material is neither required nor permitted.  Id. at 1384; see 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).
"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the December 2001 rating decision denied service 
connection for a bipolar disorder.  The RO determined that the 
Veteran's bipolar disorder existed prior to service, and that 
there was no objective evidence of record that his disability 
permanently worsened as a result of service.  The rationale for 
this 2001 denial relied on the Veteran's final Physical 
Evaluation Board dated in March 2000, which noted that he had a 
history of mood swings as early as 18 years old, and that he was 
24 years old when he enlisted in the Army; and therefore, the 
evidence was sufficient to show that his psychiatric disability 
existed prior to service and was not permanently aggravated by 
service, but rather the result of natural progression.

Considerable evidence and argument has been added to the record 
since the prior final denial in December 2001, some of which 
rises to the level of new and material evidence-i.e., raises a 
reasonable possibility of substantiating the claim that the 
Veteran's purportedly pre-existing bipolar disorder was 
permanently aggravated by his time spent in the military.  
Specifically, a May 2001 discharge summary from the Central State 
Hospital was not of record at the time of the prior final denial.  
This 2001 discharge summary reflects a diagnosis of paranoid 
schizophrenia with a global assessment of functioning (GAF) score 
of 25.  The discharge summary noted that in the Veteran's early 
20's while in college, he started to have uncharacteristic 
difficulty with his studies and about three years ago, he 
unexpectedly joined the Army.  While in the Army the Veteran 
began to experience auditory hallucinations and delusions, 
perception and reference, and engaged in some bizarre behavior 
and eventually was hospitalized at Portsmouth Naval Hospital and 
treated with neuroleptics.  On examination, the Veteran expressed 
delusions, persecution, and admitted to hearing voices but would 
not describe their content.  See May 2001 Discharge Summary from 
Central State Hospital.  Further, at an October 2007 mental 
health evaluation, the Veteran admitted to hearing voices from 
time to time, and stated that he began hearing voices about six 
to seven years ago during basic training.  See October 2007 entry 
in the Louisville VA Medical Center Outpatient treatment records.

In this case, prior to entering the military, the evidence shows 
that the Veteran experienced mood swings and had difficulty with 
his studies.  The newly submitted May 2001 discharge summary and 
October 2007 mental health evaluation, reveal that the Veteran 
did not begin to experience auditory hallucinations and delusions 
until he entered the Army, and as of October 2007, the Veteran 
still reported auditory hallucinations (hearing voices from time 
to time).  As the credibility of the Veteran's statements is to 
be presumed in this context, (see Justus v. Principi, 3 Vet. App. 
at 513), this new evidence is considered material because it 
shows an in-service worsening of the Veteran's purportedly pre-
existing psychiatric disability, and reveals that as of 2007, the 
Veteran was still experiencing the same auditory hallucinations 
which he stated began in service, thereby providing evidence of 
chronicity of symptomatology from service until 2007, and 
suggesting that his psychiatric disability permanently worsened 
during service.  Further, this new evidence is considered 
material because it provides a more complete disability picture 
of the circumstances surrounding the origins of the Veteran's 
psychiatric disability.  See Elkins v. West, 12 Vet. App. 209, 
214 (1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).

In this case, the claim was originally denied because of the lack 
of evidence that the Veteran's psychiatric disability-bipolar 
disorder, permanently worsened during service.  The newly 
submitted evidence shows that the Veteran began experiencing 
auditory hallucinations and delusions for the first time ever 
during basic training, and continued to experience auditory 
hallucinations as of 2007.  As such, the Board finds that the 
newly submitted evidence, coupled with the evidence previously of 
record, (which includes a July 1999 admission into the Psychiatry 
Department of the Naval Medical Center and reflects a diagnosis 
of bipolar disorder), raises the reasonable possibility that the 
Veteran's purportedly pre-existing bipolar disorder 
permanently/chronically worsened while the Veteran was serving in 
the military.  

As such, the Board finds that new and material evidence to reopen 
a claim of service connection for an acquired psychiatric 
disability, including schizoaffective disorder, bipolar type has 
been presented, and the claim is therefore reopened.

B. Merits of the claim

Initially, the Board notes that service connection for a bipolar 
disorder was previously denied by the Agency of Original 
Jurisdiction (AOJ), by way of a December 2001 rating decision.  
As noted above, this Veteran's claim for service connection for 
an acquired psychiatric disability (previously characterized as 
bipolar disorder) has been reopened.  Therefore, the below 
analysis will revisit the question of whether the Veteran's 
currently diagnosed schizoaffective disorder, bipolar type is 
attributable to military service.

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
"clear and convincing" burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence) .  It is an 
"onerous" evidentiary standard, requiring that the no-
aggravation result be "undebatable."  Cotant v. West, 17 Vet. 
App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 
334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Concerning clear and unmistakable evidence that the disease or 
injury was not aggravated by service, the second step necessary 
to rebut the presumption of soundness, a lack of aggravation may 
be shown by establishing that there was no increase in disability 
during service or that any increase in disability was due to the 
natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands--that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  For veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  The usual effects of medical and surgical treatment 
in service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for an acquired 
psychiatric disability, to include schizoaffective disorder, 
bipolar type.  In this case, the presumption of soundness applies 
because the Veteran's December 1998 enlistment examination made 
no reference to a psychiatric disability.  Although there is some 
evidence indicating that the Veteran may have had a preexisting 
disorder, including his own reported medical history of mood 
swings prior to service, the Board finds that there is 
insufficient evidence establishing that schizoaffective disorder, 
bipolar type clearly and unmistakably existed prior to service.  
In fact, there are no medical records dated prior to service 
showing that the Veteran was treated for or diagnosed with a 
psychiatric disability, and at the time of his entrance into the 
military, the Veteran denied having any past treatment for a 
mental condition, and noted that he had never experienced 
depression, or nervous trouble.  See December 1998 Applicant 
Medical Prescreening Form, and December 1998 Report of Medical 
History.  Moreover, even if the Board were to find otherwise, the 
evidence does not clearly and unmistakably establish that the 
Veteran's preexisting schizoaffective disorder, bipolar type did 
not chronically worsen or increase in severity during his period 
of service.  In this regard, a recently submitted May 2001 
discharge summary from the Central State Hospital, shows that 
less than a year after discharge from service, the Veteran was 
admitted to the Hospital after assaulting his father, and 
diagnosed with paranoid schizophrenia.  The 2001 discharge 
summary noted that in the Veteran's early 20's while in college, 
he started to have uncharacteristic difficulty with his studies 
and about three years ago, he unexpectedly joined the Army.  The 
discharge summary did not discuss anything beyond 
uncharacteristic difficulties with studying prior to service, but 
specifically noted that while in the Army, the Veteran began to 
experience auditory hallucinations and delusions, engaged in 
bizarre behavior, and was eventually hospitalized at Portsmouth 
Naval Hospital and treated with neuroleptics.  See May 2001 
Discharge Summary from Central State Hospital.  Further, at an 
October 2007 mental health evaluation, the Veteran admitted to 
hearing voices from time to time, and stated that he began 
hearing voices about six to seven years ago during basic 
training.   This recent evidence showing the onset of auditory 
hallucinations during basic training, which was not a psychiatric 
symptom noted prior to entrance, but a symptom that persisted 
well after discharge from service; shows that it is debatable 
whether the Veteran's purportedly preexisting psychiatric 
disorder was not aggravated by service.  

Finally, although a February 2007 VA examiner determined that the 
Veteran's currently diagnosed schizoaffective disorder, bipolar 
type, was not exacerbated by service, the only explanation given 
for this conclusion was that the Veteran did not identify a 
specific stressor or event which could have aggravated his 
psychiatric disability, other than stating that basic training 
was stressful, and noting that he had difficulty getting along 
with his squad and platoon sergeant.  The Board finds that this 
medical opinion does not clearly and unmistakably show that the 
Veteran's purportedly preexisting schizoaffective disorder, 
bipolar type was not aggravated by service.  In short, the 
evidence of record shows that it is debatable whether or not the 
Veteran's purportedly preexisting schizoaffective disorder, 
bipolar type was aggravated by service.  

Therefore, based on the above analysis, the Board finds that the 
evidence of record does not clearly and unmistakably establish 
that the Veteran's schizoaffective disorder, bipolar type, both 
existed prior to service and was not aggravated by service.  
Accordingly, the presumption of soundness is not rebutted.  As 
such, the Board's analysis must turn to the issue of whether a 
current disorder was incurred during the Veteran's active 
service.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. 
Cir. 2004) (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into claims 
for service connection based on service incurrence).  VAOPGCPREC 
3-03 (July 16, 2003).

Here, an in-service July 1999 admission to the Psychiatry 
Department of the Naval Medical Center in Portsmouth, reflects an 
Axis I diagnosis of bipolar disorder.  A Medical Board Evaluation 
Summary dated in November 1999, also reflects a diagnosis of 
bipolar disorder.  A few months after discharge, a progress note 
from the Norton Psychiatric Center reflects a diagnosis of 
bipolar disorder, (see October 2000 progress note), and a May 
2001 admission to Central State Hospital (less than a year after 
discharge) reflects an Axis I diagnosis of paranoid 
schizophrenia.  Further, treatment records from the Louisville VA 
medical center dated from October 2000 through 2008, consistently 
show a diagnosis of schizoaffective disorder, bipolar type.  
Taking all this evidence into account, the Board finds that the 
Veteran's current schizoaffective disorder, bipolar type, was 
diagnosed during military service and that this psychiatric 
disorder persisted immediately following discharge from service 
and up until the present time.  

In summary, based on the above analysis, the Board finds that the 
competent medical evidence shows that the Veteran's 
schizoaffective disorder, bipolar type was incurred in service.  
Accordingly, the Board concludes that entitlement to service 
connection for an acquired psychiatric disability, to include 
schizoaffective disorder, bipolar type is warranted.

II. Sleep Apnea

Regarding service connection on a secondary basis, the Board 
notes that a disability that is proximately due to or the result 
of a service-connected disease or injury is considered service 
connected, and when thus established, this secondary condition is 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Further, additional disability resulting from the 
aggravation of a non-service-connected condition by a service-
connected condition is also compensable under 38 C.F.R. 
§ 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Establishing service connection on a secondary basis therefore 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.   In this regard, the Board notes that there has been 
an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the 2006 change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim of secondary 
service connection for sleep apnea was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.

The Veteran contends that his currently diagnosed sleep apnea is 
caused by the medications he takes for his service-connected 
schizoaffective disorder, bipolar type.  The Veteran noted that 
he was hospitalized in 2000 for bipolar disorder, and started on 
medications that made him gain weight.  He noted that it was at 
this point in time when he began to experience sleep apnea for 
the first time.  The Veteran was afforded a VA respiratory 
examination in March 2007, where the examiner diagnosed the 
Veteran with sleep apnea, and opined that it was at least as 
likely as not caused by or the result of medications which were 
prescribed for the Veteran's service-connected bipolar disorder.  
The examiner explained that the Veteran had continuously been on 
medications to treat his bipolar disorder and schizophrenia, 
including Depakote, Zyprexa, Lamictal and Geodon.  The examiner 
stated that these medications all had the known side effect of 
weight gain, and noted that the Veteran's current weight was 235 
pounds.  The examiner reasoned that the Veteran had no other 
known chronic medical conditions to cause his weight gain, and 
that although his weight gain was most likely multi-causal, 
including resulting from depression leading to inactivity, 
food/calorie consumption, and alcohol use; overall, the Veteran's 
medications for his bipolar disorder at least as likely as not 
led to weight gain and obesity, which is the major risk factor 
for obstructive sleep apnea.  In conclusion, the examiner 
determined that especially in light of the fact that the Veteran 
had his tonsils removed, (so large tonsils would not be a factor 
in causing sleep apnea), sleep apnea was at least as likely as 
not caused by or a result of medications for bipolar disorder due 
to the weight gain side effect.  This March 2007 medical opinion 
stands uncontradicted, and at the very least shows that the 
Veteran's sleep apnea was the result of weight gain which was 
caused in part by medications he was taking for his service-
connected schizoaffective disorder, bipolar type.  Therefore, the 
Board finds that service connection for obstructive sleep apnea 
secondary to medications prescribed for the Veteran's service-
connected schizoaffective disorder, bipolar type is warranted.



ORDER

Service connection for an acquired psychiatric disability, to 
include schizoaffective disorder, bipolar type is granted.

Service connection for sleep apnea secondary to medications for 
schizoaffective disorder, bipolar type is granted.



                 ____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


